Citation Nr: 0844043	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  06-05 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a neck disorder, to 
include as secondary to service-connected degenerative disc 
disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Air Force 
from May 1980 to May 2000.  
This matter originally comes before the Board of Veterans' 
Appeals (Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDING OF FACT

There is no medical or X-ray evidence of a cervical spine or 
chronic neck disorder during service or of arthritis within 
one year of service; the preponderance of the evidence is 
against a finding of a nexus between a current cervical spine 
disorder and any incident of service; the preponderance of 
the evidence is against a finding that the veteran's service-
connected degenerative disc disease of the lumbar spine 
caused or aggravated his cervical spine disability.   


CONCLUSION OF LAW

Service connection for a neck disorder, to include as 
secondary to a service-connected degenerative disc disease of 
the lumbar spine, is not warranted.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2008).
 

REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and, (3) 
that the claimant is expected to provide.  See 
38 C.F.R. § 3.159.  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

VA has made all reasonable efforts to assist the veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a January 2004 pre-adjudicative letter, the veteran 
was notified of the information and evidence needed to 
substantiate and complete his claim on a direct basis, with a 
December 2006 (post-adjudicative letter) VA letter informing 
the veteran as to what was necessary to substantiate a claim 
for service connection on a secondary basis.  The veteran was 
specifically informed as to what evidence he was to provide 
and to what evidence VA would attempt to obtain on his 
behalf.  While no longer required, he was also notified of 
the need to give VA any evidence pertaining to his claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005); Mayfield v. 
Nicholson, 19 Vet. App. 103, 109-12 (2005) (Mayfield I) rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  The Board notes 
that the December 2006 VA letter was delivered after the 
initial denial, as the veteran's original claim did not 
incorporate a secondary theory of entitlement.  The post-
adjudicative letter remedied any notice defects, however, and 
an April 2007 supplemental statement of the case re-
adjudicated the contested claim, fully curing any presumed 
prejudice arising out of a timing deficiency.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by re-adjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).
  
The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted. Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  With respect to the Dingess 
requirements, the veteran was notified of the evidence 
necessary to establish an increase in disability rating and 
the effective date of award should his claim be granted; 
however, such notice was after the RO's initial denial.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim).  The Board is cognizant of recent 
Federal Circuit decisions pertaining to prejudicial error.  
Specifically, in Sanders v. Nicholson, 487 F.3d 881, 886 
(Fed. Cir. 2007), the Federal Circuit held that any error by 
VA in providing the notice required by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial and that 
once an error is identified by the Veterans Court (U.S. Court 
of Appeals for Veterans Claims or Court), the burden shifts 
to VA to demonstrate that the error was not prejudicial.  The 
Federal Circuit reversed the U.S. Court of Appeals for 
Veterans Claims' holding that an appellant before the Court 
has the initial burden of demonstrating prejudice due to VA 
error involving: (1) providing notice of the parties' 
respective obligations to obtain the information and evidence 
necessary to substantiate the claim: (2) requesting that the 
claimant provide any pertinent evidence in the claimant's 
possession; and (3) failing to provide notice before a 
decision on the claim by the agency of original jurisdiction.  
See also Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).  

For reasons discussed in further detail below, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection.  Thus, any question 
as to timing of notification for the rating or effective date 
to be assigned is moot.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Under this circumstance, any prejudice raised by 
the failure to provide notice of the Dingess requirements is 
rebutted.

As noted above, the veteran was furnished VCAA letters that 
included notice of what information or evidence was necessary 
to substantiate his claim for service connection.  The 
veteran has been provided the opportunity to respond to VA 
correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  While the veteran does not have the burden 
of demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.   

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all existing medical records identified by the 
veteran.  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  

The veteran was afforded VA examinations in December 2005 and 
April 2007 for the purpose of determining whether he had a 
chronic neck disorder and if so whether such was linked to 
service, or alternatively, was in any way related to a 
service-connected lumbar spine condition.  The examinations, 
which were thorough in nature, specifically ruled out a nexus 
between the veteran's cervical spine disorder and any 
incident of service or his service-connected low back 
disorder.  When considered with the other relevant evidence 
in the claims file, the Board finds that the record is 
adequate to resolve this appeal.  There is no further duty to 
provide an examination or medical opinion.  38 U.S.C.A. § 
5103A(c); 38 C.F.R. § 3.159(c)(4); McLendon, supra.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran experiences a 
disability resulting from an injury or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  That an injury or disease occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997). 

Certain chronic conditions, such as arthritis, will be 
presumed to have been incurred in service if they become 
manifest to a compensable degree within a year of service 
separation.  See 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.310(a), secondary service connection is 
awarded when a disability is proximately due to or the result 
of a service-connected disability.  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disorder also warrants 
secondary service connection, to the degree of aggravation. 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  A n 
amendment to 38 C.F.R. § 3.310, effective October 10, 2006, 
essentially codifies Allen by adding language that requires 
that a baseline level of severity of the nonservice- 
connected disease or injury must be established by medical 
evidence created before the onset of aggravation.  See 71 
Fed. Reg. 52744 (2006).

Analysis

The veteran contends that his cervical spine disability is 
due to an in-service injury.   He alternatively asserts that 
his neck disorder was either caused or aggravated by his 
service-connected degenerative disc disease of the lumbar 
spine.  

Upon review of the claims folder, it is evident that the 
veteran had some treatment in service for low back or lumbar 
spine complaints.  There is no indication that he was 
evaluated or treated for a neck or cervical spine injury or 
disability.  The record is also devoid of X-ray evidence of 
arthritis in the cervical spine within a year of service 
discharge.  See 38 C.F.R. §§ 3.307, 3.309.  

The veteran was scheduled for two separate VA orthopedic 
examinations which addressed the contended causal 
relationships.  The earliest of these, dated in December 
2005, established that the veteran has degenerative changes 
in the cervical spine at multiple levels, along with central 
stenosis.  Thus, a current disability is established, and the 
Board's analysis turns to whether there is a nexus between 
this current cervical spine disorder and service, or, is in 
any way related to a service-connected lumbar spine 
disability.  

In the December 2005 VA examination, the examiner stated that 
it was his opinion that a 1993 in-service neck injury was a 
soft-tissue injury, and that the current disorder was that of 
degenerative changes with stenosis.  According to the 
examiner, the formation of the current disorder "usually 
represents progressive degenerative changes with the aging 
process."  Because of this, the examiner believed that it 
was less likely than not that any 1993 cervical condition 
caused the current cervical pain and stenosis.  There was no 
opinion entered on a potential secondary relationship, as the 
veteran had not yet made this allegation.  Essentially, it 
was the examiner's opinion that the current cervical disorder 
was related to the natural aging process, and was not 
connected to active military service.  

A second VA examination, dated in April 2007, addressed both 
direct and secondary theories of service connection.  The 
opinion was not based on a claims file review; however, a 
subjective history was taken in concert with an objective 
examination (the contents of which are not in dispute), and 
it is apparent that at least some relevant medical history 
(to include the December 2005 VA examination report) was 
reviewed prior to the entering of an opinion.  In the 
associated report, the examiner indicated his belief that 
current degenerative changes in the cervical spine were not 
related to an in-service soft tissue injury, and the opinion 
that the current disorder was related to the aging process 
was reiterated.  In an opinion nearly identical to the 2005 
VA examination report, the examiner stated that it was less 
likely than not that the current cervical problems were 
related to an in-service injury.  Regarding a secondary 
relationship, the examiner stated that the lumbar condition 
was due to degenerative disease.  He then unequivocally 
concluded that there "is no anatomical or physiological 
connection between the lumbar and cervical disease."  
Indeed, the cervical spine condition and service-connected 
lumbar spine condition were identified as "independent areas 
of disease."  In conclusion, the examiner stated that it was 
less likely than not that the cervical disease was 
"related" (thus, both causal and aggravating relationships 
were contemplated) to the degenerative disease of the lumbar 
spine.  

There are two very strong medical opinions weighing against 
the veteran's contentions.  Essentially, the only evidence in 
support of the veteran's claim comes from his own 
unsubstantiated opinion.  As the veteran has not shown that 
he possesses the requisite credentials necessary to enter an 
opinion as to causation or etiology, his lay assertions 
cannot be given significant probative weight.  See Espiritu, 
supra.  Indeed, opining as to a potential nexus between a 
current neck disorder to service or, alternatively, to a 
service-connected low back disorder, is not something on 
which a lay person is capable of making a competent opinion, 
and thus the veteran's contentions are not helpful in 
supporting his claim.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  In support of this finding, the Board 
notes that the diagnosis of the veteran's cervical spine 
disability was based upon thorough physical and X-ray 
examinations.  And a review of the findings reported upon 
these examinations played a pivotal role in forming the 
competent nexus opinions discussed above.  As this is the 
case, the preponderance of the evidence is against the 
veteran's claim for direct and secondary service connection 
for a cervical spine or neck disability.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim. 38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

  






ORDER

Entitlement to service connection for a cervical spine or 
neck disability, to include as secondary to a service-
connected degenerative disc disease of the lumbar spine is 
denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


